Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on April 01, 2021. Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 01, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed on January 29, 2021 have been considered but are moot in the view of new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al. (Pub. No. : US 20090119254 A1) in the view of Kota (Pub. No. : US 20150379079 A1) and Fokoue-Nkoutche et al. (Pub. No. : US 20160283551 A1) and Baeza-Yates et al. (Pub. No. : US 20090094416 A1)

As to claim 1 Cross teaches a method comprising: 
generating data representing multiple results of queries (paragraph [0040]: Search history controller 116 stores a history of generated search results); 
storing the data representing the multiple results of queries to form stored results of queries (paragraph [0040]: stores a history of generated search results); 
receiving other data representing another query (see fig. 10, 1002 and paragraph [0111]: search result history report with parameters wherein the parameters may include a search query ); 
determining a subset of results of queries associated with quiescent data values (see fig. 10, 1006 and paragraph [0111]: filtering and reordering the applicable search result links according to applicable criteria); 
accessing the data representing the quiescent data values (paragraph [0111]: search result history reports); and 
forming results for the query to form a query result (paragraph [0111]: generating a selectable search history report for output). 
Cross does not explicitly disclose but Kota teaches linking each of the multiple results of queries to a portion of data stored in a graph (paragraph [0046]: The data store includes data linking queries and results. The data may be in the form of a graph having queries as nodes, results as nodes, and linking information as edges between the query nodes and the result nodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cross by adding above limitation as taught by Kota to provide relevant search result.
Cross and Kota do not explicitly disclose but Fokoue-Nkoutche teaches decomposing a query into one or more query portions, each of the one or more query portions being associated with one or more results of queries, the data being atomized into one or more triples and the data being used to perform the decomposing, the data being ingested at an ingestion controller (paragraphs [0008], [0020], [0026]-[0029]: receive a query over a set of distributed data sources, decompose the query into a set of sub-queries of the query and return results of the query wherein data store can include a graph data source or graph data store, which is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. An example data store is an RDF store, also referred to as a triple store. For ingesting see steps 340-370).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cross and Kota by adding above limitation as taught by Fokoue-Nkoutche to perform query processing over the distributed data stores with minimal requirement (Fokoue-Nkoutche, paragraph [0004]).
Cross, Kota and Fokoue-Nkoutche do not explicitly disclose but Baeza-Yates teaches the quiescent data values including a non-transient data values during a period of time (paragraphs [0020]-[0021]: posting lists are cached using static caching). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cross, Kota and Fokoue-Nkoutche by adding above limitation as taught by Baeza-Yates to to determine which query terms to cache, thereby improving on previous methods that do not take into account the size of the posting lists (Baeza-Yates, paragraph [0008])
 
As to claim 2 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches forming the results for the query comprises: accessing the data representing the quiescent data values in memory (paragraph [0043]). 

As to claim 3 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches the quiescent data values comprises: static data (paragraph [0043]). 

As to claim 4 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches determining the query is content addressable (paragraph [0027]). 

As to claim 5 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches determining whether at least a portion of the query is stored in a cache memory and accessing the data representing the quiescent data values in the cache memory to form at least a portion of the query result (paragraph [0028]). 

As to claim 6 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Kota teaches determining a content addressable query based on identifying data representing one or more of a composition of the query, a dataset identifier, and a version identifier (paragraph [0049]). 

As to claim 7 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches determining the subset of results of queries are addressable (paragraph [0028]). 

As to claim 8 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches determining another subset of results of queries associated with transient data values (paragraph [0081]). 

As to claim 9 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches detecting the transient data values include a change in data values in at least one portion of the another subset of results of queries (paragraph [0082]). 

As to claim 10 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches regenerating data values associated with the at least one portion of the another subset of results of queries (paragraphs [0081]-[0082]). 

As to claim 11 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches executing a query to form an updated subset of data to substitute into the at least one portion of the another subset of results of queries (paragraph [0086]). 

As to claim 12 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches storing the data representing the multiple results of queries comprises: storing data representing the stored results of queries in cache memory (paragraph [0028]). 

As to claim 13 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches receiving data representing a permission to implement a result of a query as a dataset (paragraph [0106]). 

As to claim 14 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 1 Cross teaches generating data representing a user input to present in a user interface, the user input configured to specify activation of the permission to implement the result of a query as the dataset (paragraph [0029]). 

As to claims 15-18, they have similar limitations as of claims 1-2, 5, and 8 above. Hence, they are rejected under the same rational as of claims 1-2, 5, and 8 above.

As to claim 19 Cross teaches a method comprising: 
receiving data representing a query, at least a portion of the query being configured to access a subset of results of queries associated with quiescent data values (paragraph [0040]: Search history controller 116 stores a history of generated search results); 
causing detection of another subset of results of queries associated with transient data values to regenerate data values for at least a portion of the another subset of results of queries (paragraph [0045]-[0046], [0049]: search result reporter 114 may apply additional graphical and audible attributes to the reordered selection of search results in a search history report to indicate additional information); and 
receiving data representing a query result based on the subset of results of queries and the another subset of results of queries (paragraphs [0049], [0111]: generating a selectable search history report for output wherein the search history controller may detect a sequence of sets of search result links from search queries and combine the search results for the sequence of related search queries into a single search query, reorder the combined search query results according to predicted user interest). 
Cross does not explicitly disclose but Kota teaches generating data to access data representing multiple results of queries, each of the multiple results of queries being linked to a portion of data stored in a graph (paragraph [0046]: The data store includes data linking queries and results. The data may be in the form of a graph having queries as nodes, results as nodes, and linking information as edges between the query nodes and the result nodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cross by adding above limitation as taught by Kota to provide relevant search result. 
Cross and Kota do not explicitly disclose but Fokoue-Nkoutche teaches decomposing a query into one or more query portions, each of the one or more query portions being associated with one or more results of queries, the data being atomized into one or more triples and the data being used to perform the decomposing (paragraphs [0008], [0020], [0026]: receive a query over a set of distributed data sources, decompose the query into a set of sub-queries of the query and return results of the query wherein data store can include a graph data source or graph data store, which is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. An example data store is an RDF store, also referred to as a triple store).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cross and Kota by adding above limitation as taught by Fokoue-Nkoutche to perform query processing over the distributed data stores with minimal requirement (Fokoue-Nkoutche, paragraph [0004]). 

As to claim 20 Cross together with Kota, Fokoue-Nkoutche and Baeza-Yates teaches a method according to claim 19. Cross teaches determining the query is content addressable (paragraph [0027]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169